Citation Nr: 1039747	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-01 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1977 to 
February 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2010 hearing conducted via videoconference.  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service connected pseudofolliculitis barbae has 
been assigned a 30 percent disability evaluation.  In a February 
2008 supplemental statement of the case, the RO relied on an 
October 2007 VA examination in assigning the current evaluation.  
However, the Veteran stated at the July 2010 Board hearing that 
his service-connected disability has increased in severity since 
the October 2007 VA examination.  Therefore, a new VA examination 
is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in severity 
since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA skin 
examination for the purpose of determining 
the manifestations and severity of his 
service-connected pseudofolliculitis 
barbae.  All effort should be made to 
schedule the Veteran's examination for a 
time when his skin disease is most active.  
The claims file, to include this REMAND, 
must be made available to the examiner for 
review, and the examiner should indicate 
that such a review was accomplished.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
indicate the percent of entire body 
involved and percent of exposed area 
affected.  The examiner should also note 
whether systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs have been required to treat the 
service-connected pseudofolliculitis 
barbae and, if so, the frequency and 
duration of their use. 

2.	After completing the above, and any other 
development deemed necessary, readjudicate 
the veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


